DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaegyoo Jan [68540] on 12/30/2020.
The application has been amended as follows: 

Claim 1, line 11, before “injection-molding a transparent resin”, INSERT --forming the molding layer by--
Claim 1, line 14, before “ejecting a transparent paint”, INSERT --forming the transparent layer by--
CANCEL claims 5 and 8
Allowable Subject Matter
Claims 1, 3, 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a soft upper trim for a switch assembly, and “in the assembling of the light guide plate, the light guide plate is assembled such that the upper surface of the light guide plate is placed at a higher level than the upper surface of the upper substrate.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations. Prior art Oeuvrard US 2011/0157906 A1) does not teach the shape of the light guide and that the light guide plate is placed above the upper substrate. Oeuvrard ‘906 teaches a light guide made of a gel.

Claims 3 and 7 recite, inter alia, a soft upper trim for a switch assembly, and “the light guide plate includes side plates and an upper plate, which connects upper surfaces of the side plates and has the symbol engraved therein; an accommodation groove, in which a upper side of the switch module is inserted and accommodated, is further formed inside a lower side of the light guide plate; and an upper surface of the light guide plate is placed at a higher level as an upper surface of the upper substrate.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations. Prior art Oeuvrard ‘906 does not teach the shape of the light guide and that the light guide plate is placed above the upper substrate. Oeuvrard ‘906 teaches a light guide made of a gel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875               

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875